Citation Nr: 1012336	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-17 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an extraschedular evaluation consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's left 
ear hearing loss.





ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel









INTRODUCTION

The Veteran had active service from October 1971 to October 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which continued the Veteran's 
service-connected left ear hearing loss as noncompensably 
disabling.

In November 2008 and January 2009 rating decisions, the RO 
denied service connection for right ear hearing loss. These 
decisions, however, have not been appealed and are not 
before the Board.

In June 2009, the Board denied the Veteran's claim of 
entitlement to an increased rating for left ear hearing loss 
on a schedular basis and remanded the current issue, 
requesting the Appeals Management Center (AMC) to arrange 
for a VA examination of the Veteran by an examiner with 
appropriate expertise to fully describe the functional 
effects caused by the Veteran's left ear hearing disability.  
Having completed the required directive, in January 2010, 
the RO issued a Supplemental Statement of the Case (SSOC) 
and, subsequently, returned the case to the Board.  As such, 
the Board finds that the provisions of the Board's June 2009 
remand have been complied with sufficiently and will now 
proceed with its review of the appeal.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence indicates that there are no additional factors 
that render impractical the application of regular schedular 
standards in the evaluation of the Veteran's service-
connected left ear hearing loss disorder; the evidence does 
not indicate either frequent hospitalizations or marked 
interference with the Veteran's employment; the currently 
assigned rating adequately compensates the degree of 
disability shown.


CONCLUSION OF LAW

The criteria for referral for consideration of the 
assignment of a compensable rating on an extraschedular 
basis for left ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and 
evidence that VA will seek to provide and which information 
and evidence the claimant is expected to provide.

VA provided the Veteran with the notice contemplated by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in June 2007 and 
April 2008 correspondences; the former included notice of 
the information and evidence necessary to substantiate a 
disability rating and the latter addressed effective date to 
be assigned in the event his claim was successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's claim was re-adjudicated in a November 2008 
supplemental statement of the case, thereby curing any 
deficiency in the timing of the notice.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Regarding the increased rating claim, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
clarified VA's notice obligations in increased rating 
claims.  The Court held that a notice letter must inform the 
Veteran that, to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life, the notice 
letter must provide at least general notice of that 
requirement.

The Board finds that the April 2008 correspondence 
essentially provided the type of notice required by Vasquez- 
Flores.  The letter informed him that in assigning a 
disability rating, evidence of the impact of the condition 
and symptoms on employment is important.  He was provided 
with examples of evidence that would assist in determining 
the proper disability rating to assign, including 
information regarding how his condition affected his ability 
to work, and statements from witnesses who have noticed how 
his symptoms had affected him.  In effect, the 
correspondence advised to include relevant evidence which 
tended to show all aspects of disablement.

Even assuming, however, that the April 2008 notice letter 
did not completely advise the Veteran as to the probative 
evidence regarding an increased rating claim, to include 
extraschedular criteria, the Board finds that he has 
demonstrated actual notice of the need for evidence showing 
such an effect.  In this regard, the record shows that in an 
October 2008 correspondence, the Veteran provided specific 
examples of how his hearing loss has impacted his marital 
relationship, as well as his ability to earn a living.  The 
Veteran also submitted letters from his wife and a co-worker 
explaining the effects of his hearing loss both at home and 
at work.  The Board finds that this correspondence to VA 
demonstrates that he has actual knowledge of the need for 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  The record 
shows that he has been provided with the specific criteria 
for evaluating hearing loss.  Consequently, the Board finds 
that any prejudice flowing from the failure to provide such 
notice has been rebutted.  See Sanders v. Nicholson, 487 
F.3d 881, 891 (Fed. Cir. 2007).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to 
request, were obtained by the RO or provided by the Veteran 
himself.  38 U.S.C.A. § 5103A.  The Veteran was afforded VA 
examinations in July 2007, October 2008, and December 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Of note, 
this last examination report contained sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

I.  Extraschedular rating.

a.  Factual Background.  Service connection for left ear 
hearing loss was granted in a January 1977 rating decision.  
The RO assigned a noncompensable evaluation effective 
October 29, 1975.  This evaluation has remained in effect 
since that time.

A July 2006 VA treatment report records the Veteran's 
assertion that his hearing loss had gotten worse over the 
preceding 2 years.  He stated that he had recently become 
unemployed, believing it was due to his hearing loss.  He 
did not elaborate on this statement.  A hearing evaluation 
was not included in this record.

In an additional July 2006 VA treatment report, the examiner 
notes the Veteran's complaints of worsening left ear hearing 
loss, tinnitus, and a feeling of "fullness" inside the left 
ear.  In this record, the Veteran again posited that he had 
lost his job the previous year due, in part, to his hearing 
loss.

During an August 2006 VA audiological consultation, the 
Veteran complained that his hearing caused him difficulty in 
following conversations while exposed to background noise 
and while using the phone with his left ear.  He stated that 
he received complaints from his supervisor due to his 
hearing.  The audiologist recorded that pure tone 
thresholds, in decibels, were as follows:





HERTZ


1,000
2,000
3,000
4,000
RIGHT
15
10
20
45
LEFT
15
10
45
55

The average pure tone decibel threshold was 23 in his right 
ear and 31 in his left ear.  His speech recognition ability 
was 100 percent in both ears.

The Veteran was treated in September 2006 by a VA 
otolaryngologist.  After examination, the examiner opined 
that the Veteran was not a candidate for hearing aids and 
that further intervention was unnecessary.

The Veteran was afforded a VA examination in July 2007.  The 
Veteran complained of having difficulty understanding what 
was said in many listening situations and described having 
trouble hearing telephone conversations with his left ear.  
The Veteran stated that he had tinnitus and a sensation of 
pressure on the left side as well as periodic clicking and 
muscle contraction.  He denied experiencing vertigo.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ


1,000
2,000
3,000
4,000
RIGHT
15
15
20
40
LEFT
15
10
40
60

The average pure tone decibel threshold was 23 in his right 
ear and 31 in his left ear.  His speech recognition ability 
was 100 percent in the right ear and 96 percent in the left 
ear.

The Veteran submitted a September 2008 statement from his 
co-worker which described his experience with the Veteran's 
hearing loss.  The co-worker stated that the Veteran has 
trouble hearing people who were not in close proximity to 
him and that engaging in a conversation with him over a 
cubicle wall or in a slightly noisy room was difficult.  It 
was noted that the Veteran's performance at work had not 
been impacted by his disability.  The Veteran's spouse 
submitted a statement as well, writing that his hearing loss 
created confusion and misunderstanding, but that the family 
had been able to adjust.

The Veteran was afforded another VA examination in October 
2008.  His claims file was reviewed and summarized.  Pure 
tone thresholds, in decibels, were as follows:





HERTZ


1,000
2,000
3,000
4,000
RIGHT
20
20
30
55
LEFT
15
15
45
60

The average pure tone decibel threshold was 31 in his right 
ear and 34 in his left ear.  His speech recognition ability 
was 92 percent in the right ear and 96 percent in the left 
ear.  The clinician noted after examining the Veteran that 
the results were in good agreement with the evaluations from 
August 2006 and July 2007.  The clinician noted that the 
Veteran was not a candidate for amplification and no medical 
follow-up was recommended.

In a December 2009 VA medical examination report, the 
examiner indicated reviewing the claims file prior to 
writing her opinion.  Upon examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ


1,000
2,000
3,000
4,000
RIGHT
15
15
20
40
LEFT
15
10
45
60

The average pure tone decibel threshold was 23 in his right 
ear and 33 in his left ear.  His speech recognition ability 
was 96 percent in the right ear and 92 percent in the left 
ear.  The examiner noted that, as in the past examinations, 
the Veteran's bilateral hearing levels were within normal 
limits throughout the speech frequency range.  As such, 
hearing aids were not recommended.  With respect to the 
functional limits of the current left ear hearing loss, the 
examiner stated that, given the findings of normal hearing 
levels throughout the speech frequency range, the Veteran's 
current left ear hearing loss should have no adverse effect 
on the Veteran's ability to gain or maintain employment.  
Also, it would not be expected to result in any periods of 
hospitalization, given the absence of any currently 
diagnosed ear disease or pathology.  The examiner also 
stated that, in her opinion, the Veteran's left ear hearing 
loss demonstrated no manifestations that the examiner would 
consider to be unusual, atypical or exceptional.  The 
examiner recommended that the Veteran wear hearing 
protection in noise and be reevaluated in two years, sooner 
if any change in hearing.

b.  Law and Regulations.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities, found in 38 C.F.R. Part 4.  Disability 
ratings are intended to compensate impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. § 
1155.  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding 
that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2006).  If there is a question as to which evaluation to 
apply to the Veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the Board is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identity all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. § 
3.321 (b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

c.  Analysis.  Having reviewed the evidence of record, the 
Board finds that the preponderance of the evidence does not 
indicate an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

The evidence does not show nor has the Veteran contended 
that he has experienced frequent hospitalizations due to his 
bilateral hearing loss.  Despite the Veteran's contentions 
that his hearing loss resulted in the loss of his previous 
job, the record does not contain any objective evidence of 
this.  Moreover, the record does not indicate that the 
Veteran's hearing loss disorder, by itself, has caused 
marked interference with his current employment.  All VA 
medical examinations indicate that speech recognition in the 
Veteran's left ear is within normal limits.  Finally, when 
asked specifically to comment on the functional limits of 
the Veteran's left hearing loss, the December 2009 VA 
medical examiner indicated that the disorder would not have 
any adverse effect on the Veteran's ability to gain or 
maintain employment and would not require any periods of 
hospitalization.  In fact, the examiner indicated that the 
Veteran's hearing loss was not manifested by any symptoms 
she would consider to be unusual, atypical or exceptional.  
As such, the objective evidence weighs against referral 
under 38 C.F.R. § 3.321(b)(1).  

The Veteran is currently assigned a noncompensable rating 
for his hearing loss.  VA ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155.  Although the Board 
acknowledges that the Veteran has experienced frustration 
due to his hearing disorder, the record of evidence does not 
show marked interference with his employment (i.e. absences 
from work due to this disorder; reprimands or discharges 
based on his hearing loss; etc.) or periods of 
hospitalization related to this disorder.  Were the Veteran 
to procure such evidence and submit it at a later date, he 
could initiate another claim for an increased rating on an 
extraschedular basis based on this evidence.  Because, 
however, the record does not currently indicate marked 
interference with employment or frequent hospitalization due 
to the Veteran's hearing loss, the Board finds that the 
evidence is insufficient to warrant referral under 38 C.F.R. 
§ 3.321 (b)(1).  

The Board is cognizant of the "benefit of the doubt" rule, 
but in this case, in view of the foregoing, the 
preponderance of the evidence is against a referral for 
consideration of an extraschedular rating.  There is not 
such an approximate balance of the positive evidence and the 
negative evidence to permit a favorable determination.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) for the Veteran's left ear hearing loss is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


